The Chief Justice
delivered the opinion of the court.
' The suit is upon a joint contract, made in this state, D parties then resident here. The cause of action arose more than six years before the commencement of the suit. Price, one of the defendants, has always since the mailing of the contract resided within the state. He has suffered judgment by default. Flagg, the other defendant, after the cause of action accrued, removed from the state before the time of limitation expired. Deducting the period during which he was not resident in the state from the time which elapsed after the action accrued, the suit was commenced within the period prescribed by the statute. He has pleaded the statute of limitations.
The only question presented by . the pleadings is,, whether the nonresidence of one of two joint debtors, the other residing within this state, falls within the exception contained in the eighth section of the statute of limitations, so as to take the case out of the statute. (Rev. Stat. 94). It is clearly immaterial by which of the defendants the statute is pleaded. If the action is barred by operation of the statute, either defendant may avail himself of the defence.
The case presented is not within the letter of the statute, giving to the language used its fair and reasonable import. The phrase “ person or persons,” in the first clause of the section is used in the same sense as in the second clause of the section in reference to those having the cause of action. Its obvious import is, that if the person against whom there is any specified cause of action shall be nonresident, &c., or if the persons against whom jointly there is any specified cause of action shall be nonresident, the statute shall not operate. To extend its operation to the case of any one of several persons against whom there is a joint cause of action, would be inconsistent with the fair import of the terms. If such were the meaning of the legislature, the word persons, in *224the sentence, is entirely superfluous; for then each and every person absent from the state, whether one or many, might avail himself of the defence.
■ Nor is the exception contended for within the spirit of the act. The design of the eighth section was to exempt from the operation of the statute, so long as the disability continued, those cases where no action could be brought by reason of the nonresidence of the party against whom the cause of action existed. But there is no disability to sue while one of several joint debtors is within the reach ■of process. (Rev. Staf. 802, § 3). The plaintiffs might, at their pleasure, have instituted a suit against all the defendants, recovered judgment, and thus prevented' the operation of the statute. •
That the judgment would have been unavailing in another state against the nonresident defendants, who .had not been served with process, is no answer. The judgment thus recovered would clearly have been sufficient, at least within this state, to preserve the vitality of the causé of action and to prevent the bar of the statute.
Nor would it alter the case if the defendant, who continued to reside in this state, were insolvent, and that fact appeared upon the pleadings. The disability provided for by the eighth section of the statute is disability to sice, not disability to recover the debt. The insolvency of the defendant is no answer to a plea of the statute of limitations. Scott v. Stackhouse, 1 Halst. 431. A case of bankruptcy may present a different question, as by the terms of the act the bankrupt is discharged from the debt.
Upon authority, as well as upon principle, the case presented by the pleadings is not an exception contemplated by the act. Brown v. Delafield, 1 Denio 445; Perry v. Jackson, 4 Durn, & E. 516.
The demurrer must be overruled.